DETAILED ACTION
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.            This Non-Final office action is in response to application 16/481,988, application filed on 07/30/2019, and preliminary amendment subsequently filed on 07/30/2019.  Claims 1-8 are cancelled.  Claims 9-16 are presented as new by Applicant.  Claims 9-16 are currently pending in this application. 

Priority
3.            Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
4.            The information disclosure statement (IDS) submitted on 07/30/2019 and 09/09/2019, respectively, is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
5.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features recited in claims 9-16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
6.	Claim 14 is objected to because of the following informalities:
	Claim 14 appears to depend from claim 9.  However, claim 14 recites limitations, such as “a first interface”, and “a first link”, among others, which already have antecedent basis established in claim 9 from identically recited terms.  If Applicant’s intention was for claim 14 to depend from claim 9, it is unclear as to how there can be two “a first interface” or two “a first link” recited within the same invention.  Please resolve the dependence issues related to claims 9 and 14.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
            The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

          Claim(s) 9-16 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Solomon et al. (US PG Pub No. 2010/0315197).

7.          With respect to claim 9, Solomon teaches:
a first interface, via which a first link can be established between the charging device and a local network (see interface between charging device/charging point connection, server, Figure 1);
a second interface, via which a second link can be established between the motor vehicle and the charging device (see connection link between charging point and vehicle via charging cord, Figure 1), 
such that when the first link is established, an exchange of data is made possible between the local network and the motor vehicle (authorization request, interface between vehicle, user and server over network for authorization request data, Figure 5, 550);
at least one additional interface, via which an additional link can be established between an additional participant and the charging device (accessing local list for authorization/access if network is down, Figure 5, 580/585), 
such that when the first link is established, an exchange of data is made possible between the local network and the additional participant (access to charging point from either LAN network server authorization, or local list authorization, Figure 5, 580/585 and 550/555); and
a control system, designed to
(see Figure 5, 580/585, 550/555); and
to establish the additional link without querying and authenticating the specified certificate (see establishing authorization for connection without searching via network, Figure 5, 580/585);
wherein the charging device is designed to prevent an exchange of data between the motor vehicle and the additional participant when the second and the additional link are established (see authorization for one vehicle/user to access network data and/or charging unit, Figure 5, paragraph [0060-0065], rejecting authorization for connection).

8.          With respect to claim 10, Solomon teaches:
wherein the charging device is a Mode 2 charging device (see authorization modes for charging vehicles, paragraph [0068-0075]).

9.          With respect to claim 11, Solomon teaches:
wherein the additional participant is a portable mobile end device, a Wireless Local Area Network receiver station, the motor vehicle or another motor vehicle, in particular a motor vehicle with a combustion engine (see LAN/WAN network, electric vehicle/hybrid vehicle, paragraphs [0030-0039], [0060-0065]).

10.          With respect to claim 12, Solomon teaches:
(see LAN/WAN network).

11.          With respect to claim 13, Solomon teaches:
wherein the charging cable of the charging device comprises a second interface, such that during the charging of the electrically powered motor vehicle, the second link can be established via the charging cable (see cable for connection between vehicle and charging unit, Figure 1).

12.          With respect to claim 14, Solomon teaches:
via a first interface of the charging device, a first link is established between the charging device and a local network (see interface between charging device/charging point connection, server, Figure 1);
via a control system of the charging device, a specific certificate is queried from the motor vehicle, and in which a second link a second interface of the charging device is established between the motor vehicle and the charging device only in the event of a successful authentication of the certificate provided by the motor vehicle, such that when the first link is established, an exchange of data between the local network and the motor vehicle is made possible (authorization request, interface between vehicle, user and server over network for authorization request data, Figure 5, 550);
(accessing local list for authorization/access if network is down, Figure 5, 580/585; access to charging point from either LAN network server authorization, or local list authorization, Figure 5, 580/585 and 550/555);
the charging device is designed to prevent an exchange of data between the motor vehicle and the additional participant when the second and the additional link are established (see authorization for one vehicle/user to access network data and/or charging unit, Figure 5, paragraph [0060-0065], rejecting authorization for connection).

13.          With respect to claim 15, Solomon teaches:
 wherein when the first link is established, an exchange of data with the internet is made possible for the second link and/or for the additional link see authorization for one vehicle/user to access network data and/or charging unit, Figure 5, paragraph [0060-0065], rejecting authorization for connection).

14.          With respect to claim 16, Solomon teaches:
wherein for connecting with the local network and for establishing the first, second, and/or additional link, the same access data are queried (see authorization for one vehicle/user to access network data and/or charging unit, Figure 5, paragraph [0060-0065], rejecting authorization for connection),
wherein in particular for the local network and for the links that can be established via the charging device, the same name is given (see authorization for one vehicle/user to access network data and/or charging unit, Figure 5, paragraph [0060-0065], rejecting authorization for connection).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851